Housing Authority — — Ad Valorem Tax — — Exempt Property owned by a housing authority created pursuant to the Oklahoma Housing Authority Act, 63 O.S. 1051 [63-1051] (1968) et seq. is exempt from ad valorem taxation, except this exemption does not apply to any portion of a project used by a profit-making enterprise, however, the housing authority shall make payments in lieu of taxes on said property in accordance with 63 O.S. 1066 [63-1066] (1968).  The Attorney General has considered your request of recent date for his official opinion on the following question: Is property owned by the Housing Authority of the Cherokee Nation of Oklahoma subject to ad valorem taxes? Article X, Section 6 Oklahoma Constitution, provides in pertinent part: "All property used for free public libraries, free museums, public cemeteries, property used exclusively for schools, colleges, and all property used exclusively for religious and charitable purposes, and all property of the United States, and of this State, and of counties and of municipalities of this State; household goods of the heads of families, tools, implements, and live stock employed in the support of the family, not exceeding one hundred dollars in value, and all growing crops, shall be exempt from taxation: Provided, That all property not herein specified now exempt from taxation under the laws of the Territory of Oklahoma, shall be exempt from taxation until otherwise provided by law . . . ." (Emphasis added) We direct your attention to O.S.L. 1965, ch. 251, Section 7 (63 O.S. 1057 [63-1057] (1968)), which provides: "There is hereby created, with respect to each Indian tribe, band, or nation in the state, a public body corporate and politic, to function in the operating area of such Indian tribe, band, or nation to be known as the "housing authority" of said Indian tribe, band, or nation, which shall be an agency of the State of Oklahoma, possessing all powers, rights, and functions herein specified for city and county authorities created pursuant to this act: Provided that said Indian Housing Authority shall not transact any business nor exercise its powers hereunder until or unless the governing council of said tribe, band, or nation, as the case may be, by proper resolution, declares that there is a need for an authority to function for said tribe, band, or nation.  "Except as otherwise provided in this act, all the provisions of law applicable to housing authorities created for cities and counties and the commissioners of such authorities shall be applicable to Indian Housing Authorities and the commissioners thereof, unless a different meaning clearly appears from the context. . . ." (Emphasis added) O.S.L. 1965, ch. 251, Section 11, as amended by O.S.L. 1967, ch. 339, Section 5 (63 O.S. 1061 [63-1061] (1968)), provided in part: "Every authority shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including the following powers in addition to others herein specifically granted: . . . . "(e) . . . to own, hold,, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property or interest therein . . . ." O.S.L. 1965, ch. 251, Section 16 (63 O.S. 1066 [63-1066] (1968)), provides: "The property and funds of a housing authority are declared to be used for charitable purposes and to be public property used for essential public and governmental purposes, and such property and the authority are exempt from all taxes, including sales and use taxes and special assessments of the state or any state or local public body. In lieu of taxes on its property an authority shall agree to make such payments to the state or any state or local public body as the governing body of the city or county finds consistent with the maintenance of the low-rent character of housing projects and the achievement of the purposes of this act. The tax exemption provided by this section does not apply to any portion of a project used by a profit-making enterprise, but in taxing such portions appropriate allowance shall be made for any expenditure by an authority for utilities or other public services which it provides to serve the property." (Emphasis added) The foregoing all considered, it is the opinion of the Attorney General that your question be answered negatively as follows: Property owned by a housing authority created pursuant to the Oklahoma Housing Authority Act, O.S.L. 1965, ch. 251, (63 O.S.Supp. 1968 Section 1051[63-1051] [63-1051] et seq.) is exempt from ad valorem taxation, except this exemption does not apply to any portion of a project used by a profit-making enterprise, however, the housing authority shall make payments in lieu of taxes on said property in accordance with O.S.L. 1965, ch. 251, Section 16 (63 O.S.Supp. 1968 Section 1066[63-1066] [63-1066]).  (Dell Gordon)